Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 03/25/2022, have been fully considered but they are not persuasive. 

Regarding independent claim 1:
Applicant submitted that the combination of Norris and Kayser does not teach or suggest “physically coupling at least one payload to a platform, periodically sending an identification message from the at least one payload to the physically coupled platform, decoding the identification message with the platform and sending a response message to the at least one payload, requesting access to one or more ethernet busses supplied by the platform, and enabling the one or more ethernet busses.” See Remarks 7-8. The Examiner respectfully disagrees.
Norris discloses that the payload interface allows payloads to connect to RCUs located in a vehicle body over one or more networks using an Ethernet port, a CAN port, an RS232 port, or other suitable network communication port ([0058]) (i.e. physically coupling the at least one payload to a platform).
Furthermore Norris discloses that the payload interfaces enable communication with the robotic control units as required by the payload. For example, a chemical detection payload may be attached to the rear payload Ethernet interface that allows the payload to send data regarding the presence of particular chemicals to rear perception RCU ([0072]) (i.e. requesting access to one or more ethernet busses supplied by the platform; and enabling the one or more ethernet busses).
In a same fashion, Kayser discloses that multiple robots and a central computer may communicate over user datagram protocol (UDP) on a shared wireless network (i.e. physical connection. Please see Elliot et al. (US 20140146702), e.g.[0095] which shows that one of ordinary skill in the art recognizes a wireless network as a physical connection). Robots may produce a 1 Hz wireless “heartbeat” on the network that is monitored by the central controller. Each heartbeat may contain information about the unique ID of the robot, the status, and the last command received. This information may allow the central controller to verify packet loss and to send the appropriate next instruction ([0113]) (i.e. periodically sending an identification message from the at least one payload to the physically coupled platform, decoding the identification message with the platform and sending a response message to the at least one payload).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al. (US 20070198144) in view of Kayser et al. (US 20190232486).

Regarding claim 1, Norris discloses a method of communication between at least one payload and a platform (vehicle comprises one or more payload bay areas; [0041]), comprising:
physically coupling the at least one payload to a platform (The payload interface may allow payloads 120 to connect to RCUs 106a-n located in a vehicle body over one or more networks. The payload interface may include an Ethernet port, a CAN port, an RS232 port, or other suitable network communication port; [0058]),
providing power to the at least one payload via the platform (payload interface may also or separately include a power source connection, and may further include a switch for controlling the voltage and current levels of the power. Providing flexible power allows each payload to be provided with its own preferred voltage and current; [0059]);
requesting access to one or more ethernet busses supplied by the platform; and enabling the one or more ethernet busses (payload interfaces 230, 232, 234, 236 may be configured to allow the payloads to be connected and disconnected from the interfaces with relative ease and to communicate with the robotic control units as required by the payload. For example, a chemical detection payload may be attached to the rear payload Ethernet interface 232 that allows the payload to send data regarding the presence of particular chemicals to rear perception RCU; [0072]).
Norris does not expressly disclose periodically sending an identification message from the at least one payload to the physically coupled platform; and decoding the identification message with the platform and sending a response message to the at least one payload.
In an analogous art, Kayser discloses periodically sending an identification message from the at least one payload to the physically coupled platform; and decoding the identification message with the platform and sending a response message to the at least one payload (All robots and the central computer may communicate over user datagram protocol (UDP) on a shared wireless network (i.e. physical connection). To detect failures, as well as additional robots, each robot may produce a 1 Hz wireless “heartbeat” on the network that is monitored by the central controller. Each heartbeat may contain information about the unique ID of the robot, the status, and the last command received. This information may allow the central controller to verify packet loss and to send the appropriate next instruction; [0113].
Please see Elliot et al. (US 20140146702), e.g.[0095] which shows that one of ordinary skill in the art recognizes a wireless network as a physical connection).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Kayser into the system of Norris in order to enable a central controller to track the progress of each robot and sends the appropriate commands one instruction at a time (Kayser; [0113]).

Regarding claim 2, the combination of Norris and Kayser, particularly Kayser discloses wherein the identification message includes the at least one payload's make, model, version, serial number and other identifying information (Each heartbeat may contain information about the unique ID of the robot, the status, and the last command received; [0113]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Kayser into the system of Norris in order to enable a central controller to track the progress of each robot and sends the appropriate commands one instruction at a time (Kayser; [0113]).

Regarding claim 19, the combination of Norris and Kayser, particularly Norris discloses wherein the at least one payload comprises multiple payloads and wherein physically coupling the at least one payload to a platform comprises physically coupling multiple payloads to different locations on the platform (payload bays can include payload interfaces that allow payloads, such as particular functional components, to detachably connect to the payload interface and provide compatible communication with the vehicle's control system. Embodiments of the invention may provide an interface that allows the payloads to be interchanged with relative ease. In some embodiments of the present invention, the vehicle control system network includes a short-range physical layer and/or protocol, such as TCP/IP, Ethernet, local mesh, wireless USB, and/or ZigBee. Embodiments may also include a long-range physical layer or protocol between the vehicle control system components and a remote or operator control unit, such as Wi-Fi or wireless local area network, such as IEEE 802.11, 900 MHz military protocols, satellite, and/or line of sight laser networks; [0041]).

Regarding claim 20, the combination of Norris and Kayser, particularly Norris discloses wherein the multiple payloads comprise at least a camera and a manipulator (the payload may be a camera mast unit that can detachably connect to a vehicle interface in a payload bay. The camera mast unit may comprise a network interface that can communicate with the vehicle control system over at least one network and a chamber for receiving an ancillary device. The chamber may include a camera mast unit interface to allow the ancillary devices to detachably connect to the camera mast unit and to compatibly communicate with the camera mast unit. In other embodiments the payload may comprise at least one of a GPS system, a chemical detection system, a laser scanner, or a radio; [0008]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Norris in view of Kayser, and in view of Meriac et al. (US 20190036705).

Regarding claim 3, the combination of Norris and Kayser does not expressly disclose wherein the identification message includes a cryptographic signature.
In an analogous art, Meriac discloses wherein the identification message includes a cryptographic signature (receiving a reply message from an address of an authorizer, the reply message comprising at least the plaintext data item and a verifiable cryptographic signature derived from the request message and identifying the authorizer; and responsive to receiving the reply message, sending a request message to request performance of the operation to the remote electronic device with an authorization derived from at least the cryptographic signature, the cryptographic signature being suitable to be further verified by the cryptographic signature verification component on the at least one remote electronic device; [0006]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Meriac into the system of Norris and Kayser in order to enable end-to-end security between remote devices (Meriac; [0015]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Norris in view of Kayser, and in view of Zhang et al. (US 20210258764).

Regarding claim 4, the combination of Norris and Kayser does not expressly disclose wherein the response message includes the platform's make, model, version, serial number or other identifying information.
In an analogous art, Zhang discloses wherein the response message includes the platform's make, model, version, serial number or other identifying information ( the discovery message (e.g., “type 2” discovery message) transmitted from a UE (the “Rx UE”) in response to the discovery message transmitted by the Tx UE may include: an Rx UE (L2) ID, Tx UE (L2) ID, the RX UE (radio) capability information, etc; [0018]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Zhang into the system of Norris and Kayser in order to support efficient transmission of discovery messages (Zhang; [0022]).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Norris in view of Kayser, and in view of Chen et al. (US 20200001471).

Regarding claim 5, the combination of Norris and Kayser does not expressly disclose sending a Qt Modeling Language (QML) file from the at least one payload to an operator control unit, the QML file defining user and logical interface requirements.
In an analogous art, Chen discloses sending a Qt Modeling Language (QML) file from the at least one payload to an operator control unit, the QML file defining user and logical interface requirements (The modular and reusable configuration included herein may allow for a new robot controller to be quickly written. While many of the embodiments included herein may discuss the use of markup language (for example, “XML” files), these are intended to be non-limiting examples. Embodiments included herein may provide a real-time operating system (“RTOS”) executable (real-time controller), a description (e.g. XML) that describes the controller, and a language (e.g., Qt Modeling Language (“QML”)) that describes the GUI. Embodiments included herein may also provide a GUI that may be used to generate the XML and QML GUI ; [0019-0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Chen into the system of Norris and Kayser in order to enable the generation of real-time robotic controller and provide safe and efficient access to application data (Chen; [0004]).

Regarding claim 6, the combination of Norris, Chen, and Kayser, particularly Chen discloses sending an Extensible Markup Language (XML) service definition from the at least one payload to the operator control unit (this function may initialize controller interface 520 with the content of the XML file. The connection between a member of the class and a block of the XML file may be established by the matches between tokens and tag names. Each configurable class member of controller interface 520 may be registered with a token. And in the configuration file, the tag names may be exactly the same as the tokens. In this way, robotic control system 500 knows which class member this tag block is for. This configuration technique may be hierarchical, meaning class members may be further configured with nested tag blocks or attributes, such as the arm interface; [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Chen into the system of Norris and Kayser in order to enable the generation of real-time robotic controller and provide safe and efficient access to application data (Chen; [0004]).

Regarding claim 7, the combination of Norris, Chen, and Kayser, particularly Chen discloses parsing the XML service definitions (a manipulator controller file (e.g., XML) may be used as part of the robotic control system. This file may be configured to define the behavior of a manipulator (arm). It may include two major parts: control tasks and a finite state machine. The control tasks may define several actions, while the finite state machine may define the logic of the system. A manipulator label may tell the manipulator what it relates to. A data store elements block 534 may define several data store elements; some of them may be placeholders used in controller simulation, and others are control parameters for some control tasks; [0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Chen into the system of Norris and Kayser in order to enable the generation of real-time robotic controller and provide safe and efficient access to application data (Chen; [0004]).

Regarding claim 8, the combination of Norris, Chen, and Kayser, particularly Chen discloses creating at least one graphical user interface element (system may include a graphical user interface (“GUI”) configured to allow a user to access a data storage unit associated with a robot; [0017]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Chen into the system of Norris and Kayser in order to enable the generation of real-time robotic controller and provide safe and efficient access to application data (Chen; [0004]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Norris in view of Kayser and Chen, and in view of Fulton et al. (US 20080126882).

Regarding claim 9, the combination of Norris, Chen, and Kayser does not expressly disclose generating Human Machine Interface (HMI) mapping and button drawings.
In an analogous art, Fulton discloses generating Human Machine Interface (HMI) mapping and button drawings (A PLC can use a Human-Machine Interface (HMI) for interacting with users for configuration. user interface can include one or more graphical elements such as, for example, an image, photograph, drawing, icon, window, title bar, panel, sheet, tab, drawer, matrix, table, form, calendar, outline view, frame, dialog box, static text, text box, list, pick list, pop-up list, pull-down list, menu, tool bar, dock, check box, radio button, hyperlink, browser, button, control, palette, preview panel, color wheel, dial, slider, scroll bar, cursor, status bar, stepper, and/or progress indicator, etc; [0115, 0144]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Fulton into the system of Norris, Chen, and Kayser in order to enable fault detection in input/output devices or input/output interfaces of a programmable logic controller (PLC) system (Fulton; [0003]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Norris in view of Kayser, and in view of Bruemmer et al. (US 20130054024).

Regarding claim 21, the combination of Norris and Kayser does not expressly disclose sending payload port identifying information from the platform.
In an analogous art, Bruemmer discloses sending payload port identifying information from the platform (core module of a robotic platform determines the behavior of the overall robotic platform based on a universal serial bus vendor ID and a product ID code that indicates what the device is capable of and its location. Programmable USB converters and extensions can be used as can other Bluetooth and Wi-Fi devices to assist in the identification and placement of a particular mission payload on a robotic platform. Also other radio frequency devices (Wi-Fi, Bluetooth, EWB) can use a plug and play system by scanning a particular network at regular intervals using ARP or Mac addresses to map those type of devices to a specific location. Alternatively hardcoded IP addresses or network locations can be placed into a robotic configuration to assist in identifying the capability and location of a specific device. In such a example the ID specifies the type of device, its capability and the port used on the robot so it can identify its location and orientation on the vehicle. Combined this sort of information can assist the core module to determine the robotic platform capability; [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Bruemmer into the system of Norris and Kayser in order to enable a robotic platform to accommodate a set of specific mission payloads to achieve flexible and diverse robotic capabilities (Bruemmer; [0011]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bidram et al. (US 20210016433), “SYSTEM AND METHOD FOR CONFIGURING AND SERVICING A ROBOTIC HOST PLATFORM.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413